DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claims filed 08/11/2020. 
The Examiner acknowledges the preliminary amendment filed on 08/11/2020 in which amendments were submitted. 
Claims 1-8 are pending. 
Applicant’s IDS submission is acknowledged and provided herewith. 
The Drawings filed on 08/11/2020 are noted. 
AIA  Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 


Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2015/0192413 A1 to Bellusci et al. (hereinafter Bellusci). 


Regarding Claim 1, and similarly recited Claims 7 and 8, (Original) Bellusci discloses an estimation apparatus … an estimation method, and a program causing a computer to execute, … comprising: 
a time-series data acquisition section configured to acquire a plurality of pieces of time-series data each representing positions, postures, or motions of a part of a body (figs. 1-3, sensing units 202 configured to generate sensor signals that are indicative of the pose, orientation, motion, position, velocity, etc., [0021]-[0022], [0026] discloses  set of sensing units 100, for example, as few as approximately four on-body or body-worn sensing units 100 may be employed and coupled to one or more of the segments 104 of the tracked subject 102); 
an input section configured to input the plurality of pieces of time-series data into a conversion section (figs. 1-4, [0026]-[0027] discloses based on the received sensor signals, the tracking module 204 may generally determine the orientations of the tracked segments 104, as well as calculate new positions or corresponding changes in the positions of the tracked segments 104.  The tracking module 204 may additionally communicate the tracked parameters or features, such as the orientations and predicted positions of the segments 104, to the database module 206); and 
an output acquisition section configured to acquire a result of estimation of a position, a posture, or a motion of another part of the body that is closer to a center of the body than the part, the result of the estimation being an output obtained when the pieces of time-series data are input into the conversion section (figs. 1-4, [0027], [0030]-[0032] discloses the database module 206 may 

Regarding Claim 2, (Original) Bellusci discloses the estimation apparatus according to claim 1, wherein the plurality of pieces of time-series data includes pieces of time-series data for parts different from each other (figs. 1-4, [0021] discloses shown in FIG. 1, for instance, two sensing units 100 may be attached in proximity to the wrists 106-1 while two additional sensing units 100 may be attached in proximity to the ankles 106-2 of the subject body 102).  

Regarding Claim 3, (Original) Bellusci discloses the estimation apparatus according to claim 2, wherein the input section inputs first time-series data representing orientations of a head included in the body, second time-series data representing angular velocitiesUS_145424454v1_100809-009143SC17120 US of a left hand included in the body, and third time-series data representing angular velocities of a right hand included in the body into the conversion section, and the output acquisition section acquires a result of estimation of an orientation of a chest or a waist included in the body or a result of estimation of an angular velocity of the chest or the waist included in the body (figs. 1-3, [0026]-[0030] discloses Based on the received sensor signals, the tracking module 204 may generally determine the orientations of the tracked segments 104, as well as calculate new positions or corresponding changes in the positions of the tracked segments 104.  The tracking module 204 may additionally communicate the tracked parameters or features, such as the orientations and predicted positions of the segments 104, to the database module 206.  In response, the database module 206 may associate a full pose of the tracked object 102 to the 

Regarding Claim 4, (Original) Bellusci discloses the body part orientation estimation apparatus according to claim 1, wherein the plurality of pieces of time-series data includes at least two of time-series data representing orientations of the part, time-series data representing angular velocities of the part, time-series data representing positions of the part, and time-series data representing velocities of the part (figs. 1-3, [0026]-[0028]).  

Regarding Claim 5, (Original) Bellusci discloses the estimation apparatus according to claim 4, wherein the input section inputs first time-series data representing orientations of a hand included in the body, second time-series data representing angular velocities of the hand, and third time-series data representing positions or velocities of the hand into the conversion US_145424454v1_100809-009144SC17120 US section, and the output acquisition section acquires a result of estimation of an orientation or an angular velocity of a wrist on a side of the hand included in the body (figs. 1-3, [0021], [0025]-[0030] discloses coupled to one or more of the segments 104 of the tracked subject 102, two sensing units 100 may be attached in proximity to the wrists 106-1 while two additional sensing units 100 may be attached in proximity to the ankles 106-2 of the subject body 102;   tracking module 204 may additionally communicate the tracked parameters or features, such as the orientations and predicted positions of the segments 104, to the database module 206.  In response, the database module 206 may associate a full pose of the tracked object 102 to the features provided by the tracking module 204, and output information pertaining to the resulting pose of the object 102 for the given iteration). 

Regarding Claim 6, (Currently Amended) Bellusci discloses the estimation apparatus according to claim 1, wherein the conversion section includes a machine learning model that has finished learning (figs. 1-4, [0030] discloses database module 206 may select the best approximate pose based on any one or more of a variety of different criteria.  The motion tracking system 200 or the database module 206 may be configured according to any other suitable machine-learning technique). 

Conclusion
Claims 1-8 are examined above. 

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and is provided in the Notice of References cited. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715